 Case1:20-cv-00860-CMH-TCB
Case  1:20-cv-00860-CMH-TCB Document
                             Document37-1
                                      39 Filed
                                          Filed08/28/20
                                                08/27/20 Page
                                                          Page11ofof10
                                                                     10PageID#
                                                                        PageID#481
                                                                                470




                                 UNITED STATES DISTRICT COURT
                              FOR THE EASTERN DISTRICT OF VIRGINIA
                                        Alexandria Division


  CARSHENA GARY, et al.,

                     Plaintiffs,

              v.                                     Case No. 1:20-CV-860

  VIRGINIA      DEPARTMENT                   OF
  ELECTIONS, et al.,

                      Defendants,


                        PARTIAL CONSENT JUDGMENT AND DECREE

         1.        Whereas Virginia Code §§ 24.2-706 and 24.2-707 require that voters completing

  an absentee ballot must open, mark, and refold their ballot in the presence of a witness, and then

  have the witness sign their ballot envelope.

         2.        Whereas the witness requirement has been modified for the November 3, 2020

  election as the result of a consent decree entered by U.S. District Court Judge Norman K. Moon

  in League of Women Voters of Va. v. Va. State Bd. of Elections, 2020 U.S. Dist. LEXIS 152120

  (W.D. Va. August 21, 2020).; see attached Exhibit A. The consent decree permits a voter who

  believes she may not safely have a witness present while completing her ballot to disregard the

  witness requirement for the November 3, 2020 election. See id.

         3.        Whereas Virginia Code § 24.2-706(D) only permits absentee ballots to be

  electronically transmitted to “covered voters,” as defined in Virginia Code § 24.2-452(1).
 Case1:20-cv-00860-CMH-TCB
Case  1:20-cv-00860-CMH-TCB Document
                             Document37-1
                                      39 Filed
                                          Filed08/28/20
                                                08/27/20 Page
                                                          Page22ofof10
                                                                     10PageID#
                                                                        PageID#482
                                                                                471
                                               CONFIDENTIAL; FOR SETTLEMENT PURPOSES ONLY


          4.      Whereas any physically disabled voter may request and then shall be handed a

  printed ballot by an officer of election outside the polling place but within 150 feet of the

  entrance to the polling place. Va. Code § 24.2-649(A).

          5.      Whereas any voter who requires assistance to vote by reason of physical disability

  or inability to read or write may, if she so requests, be assisted in voting. If the voter is blind, she

  may designate an officer of election or any other person to assist. Va. Code § 24.2-649(B).

          6.      Whereas the prohibition on electronically transmitting ballots to print disabled

  voters necessitates that any print disabled voter who wishes to vote an absentee ballot will need

  to either invite another person into their home to assist the voter in completing a paper ballot or

  travel outside their home to vote in person utilizing ballot marking tools at absentee voting

  locations or polling places. If the voter wishes to vote a paper absentee ballot, the individual

  must have another person assist the voter in opening their ballot envelope, filling out their ballot,

  closing and signing the envelope, and finally exchanging the envelope with the witness to obtain

  the witness’s signature.

          7.      Whereas an effective, widely available vaccine for COVID-19 will almost

  certainly not be available by November 3, 2020, and the significant weight of scientific evidence

  confirms that COVID-19 will likely continue to transmit widely in the community absent a

  vaccine or herd immunity, and that herd immunity will not occur anytime in the near future.

          8.      Whereas on July 27, 2020, Plaintiffs Carshena Gary, Lori Scharff, Regina Root,

  Naim Muawia Abu-El Hawa, John Halverson, the National Federation of the Blind of Virginia,

  and the American Council of the Blind of Virginia filed a complaint against the Virginia

  Department Of Elections, Christopher Piper, Commissioner of the Virginia Department of

  Election, in his official capacity, the Virginia Board Of Elections, Robert H. Brink, Chair of the



                                                     1
 Case1:20-cv-00860-CMH-TCB
Case  1:20-cv-00860-CMH-TCB Document
                             Document37-1
                                      39 Filed
                                          Filed08/28/20
                                                08/27/20 Page
                                                          Page33ofof10
                                                                     10PageID#
                                                                        PageID#483
                                                                                472
                                              CONFIDENTIAL; FOR SETTLEMENT PURPOSES ONLY


  Virginia Board of Elections, in his official capacity, John O’ Bannon, Vice Chair the Virginia

  Board of Election, in his official capacity, and Jamilah D. Lecruise, Secretary of the Virginia

  Board of Elections, in her official capacity (collectively Defendants), challenging Virginia’s

  system of absentee voting for individuals with print disabilities, particularly in light of the

  COVID-19 pandemic. ECF No. 1 at 1.

         9.      Among other relief requested, the Complaint seeks a court order requiring

  Defendants to offer a private and independent method of absentee voting that is accessible for

  Plaintiffs and others with print disabilities in time for use by voters in the November 3, 2020

  election and in all future elections. ECF No. 1 at ¶ 169.

         10.     Whereas on August 10, 2020, the same Plaintiffs filed a motion for preliminary

  injunction requesting this Court require Defendants to, by September 18, 2020, implement an

  absentee ballot program accessible to all print disabled voters, including a remote accessible

  vote-by mail tool that provides for electronic delivery and marking of absentee ballots, to issue

  guidance to localities requiring those localities to make that technology available to print

  disabled voters, and to inform the public of the availability of the accessible absentee ballot

  program. ECF No. 20 at p. 2-3.

         11.     Whereas, pursuant to Va. Code § 24.2-612, absentee voting must be available 45

  days prior to the November 3, 2020 General Election (“the November Election”), or Saturday,

  September 19, 2020. For localities whose general registrar’s offices are closed on that Saturday,

  absentee ballots must be available on Friday, September 18, 2020.

         12.     Whereas, in light of the data that supports the Plaintiffs’ concerns for their safety

  if they are required to interact with others in order to cast their ballot in the November Election

  combined with the importance of ensuring every qualified voter may vote privately and



                                                   2
 Case1:20-cv-00860-CMH-TCB
Case  1:20-cv-00860-CMH-TCB Document
                             Document37-1
                                      39 Filed
                                          Filed08/28/20
                                                08/27/20 Page
                                                          Page44ofof10
                                                                     10PageID#
                                                                        PageID#484
                                                                                473
                                                   CONFIDENTIAL; FOR SETTLEMENT PURPOSES ONLY


  independently, Plaintiffs and Defendants (collectively, the Consent Parties) agree that an

  expeditious resolution of this matter for the November general election, in the manner

  encompassed by the terms of this Consent Decree, is in the best interests of the health, safety,

  and constitutional rights of the citizens of the Commonwealth of Virginia, and therefore in the

  public interest.

          13.        Whereas the Consent Parties agree that, for the November 3, 2020 election:

                a. Not later than September 18, 2020, Defendants will make available to all

                     localities a tool that will allow print disabled voters to electronically receive and

                     mark absentee ballots using screen reader assistive technology such as MyBallot

                     (the “Ballot Marking Tool”). If, despite their best efforts, Defendants are unable

                     to implement the Ballot Marking Tool by September 18, 2020, Defendants shall

                     implement it as soon thereafter as practicable but in no event later than September

                     30, 2020.

                b. Defendants shall issue updated guidance to inform general registrars that if on the

                     Virginia Vote by Mail Application Form a voter marks the box at 7d (“I need

                     assistance completing my ballot due to a disability, blindness, or inability to read

                     or write.”), the general registrar shall:

                         i. Contact the voter via mail, phone, or email to inquire as to whether the

                             voter has a print disability.

                        ii. If the voter affirms that they have a print disability, the general registrar

                             shall electronically make available the Ballot Marking Tool and accessible

                             electronic instructions for completion and return of the ballot, to the voter

                             if the voter so elects.



                                                         3
 Case1:20-cv-00860-CMH-TCB
Case  1:20-cv-00860-CMH-TCB Document
                             Document37-1
                                      39 Filed
                                          Filed08/28/20
                                                08/27/20 Page
                                                          Page55ofof10
                                                                     10PageID#
                                                                        PageID#485
                                                                                474
                                           CONFIDENTIAL; FOR SETTLEMENT PURPOSES ONLY


                 iii. The registrar shall also send the voter a ballot return envelope (Envelope

                      B), enclosed in a larger envelope (Envelope A). The registrar shall place a

                      tactile marking on Envelope A (e.g., hole punch, a corner cut, or a tactile

                      sticker) in order to identify the envelope as Envelope A to the voter.

                 iv. The registrar shall not reject ballots from print disabled voters on the basis

                      of the position of the voter’s signature or address on Envelope B if the

                      voter’s signature or address is anywhere on the envelope.

                  v. The registrar shall not reject ballots from print disabled voters because

                      they are completed using the Ballot Marking Tool and printed on regular

                      paper.

           c. Defendants shall provide instructions to all localities that the localities must make

              the Ballot Marking Tool available to all print disabled voters.

           d. Defendants shall provide instructions with each paper absentee ballot sent to

              voters that, if the voter is print disabled, the voter may contact the general

              registrar to void that paper absentee ballot and vote instead using the Ballot

              Marking Tool.

           e. Defendants shall take reasonable steps to provide information to the public

              regarding the Ballot Marking Tool, including issuing a press release and posting

              information on the Department of Elections website and social media pages

              before September 18 and periodically during the early voting period.

           f. Defendants shall take reasonable steps to provide information to the public

              regarding the fact that, if a voter with a print disability has already received a

              paper absentee ballot that has not been cast, the voter may contact their general



                                                4
 Case1:20-cv-00860-CMH-TCB
Case  1:20-cv-00860-CMH-TCB Document
                             Document37-1
                                      39 Filed
                                          Filed08/28/20
                                                08/27/20 Page
                                                          Page66ofof10
                                                                     10PageID#
                                                                        PageID#486
                                                                                475
                                              CONFIDENTIAL; FOR SETTLEMENT PURPOSES ONLY


                  registrar to cancel that paper absentee ballot and request the use of the Ballot

                  Marking Tool.

               g. Any voter who utilizes the Ballot Marking Tool shall be required to mail or

                  physically return their absentee ballot to the appropriate general registrar using

                  Envelope B.

         14.      Whereas Plaintiffs agree to withdraw with prejudice their August 10, 2020

  Motion for Preliminary Injunction upon entry of this Partial Consent Judgment and Decree.

         15.      Whereas the Consent Parties agree that entry of this Consent Decree does not

  affect the viability of Plaintiffs’ claims under Title II of the Americans with Disabilities Act (42

  U.S.C. § 12131 et seq.), § 504 of the Rehabilitation Act of 1973 (29 U.S.C. § 794), or Virginia

  Code § 51.5-43 with respect to voting by print disabled voters in any subsequent elections after

  the November Election.

         16.      The Consent Parties further agree that neither the entry of this Consent Decree,

  nor anything contained herein, is or shall be deemed an admission of liability by the

  Commonwealth Defendants as to any of the Plaintiffs’ claims made, or issues raised, in the

  Complaint (ECF No. 1) or otherwise waives or prejudices the Defendants’ ability, which is

  hereby reserved, to deny, dispute, or challenge any of the issues, claims or allegations made

  therein (including, without limitation, any claims for damages, fees (including attorneys’ fees),

  expenses, costs, and/or any other relief sought).

         17.      Whereas the Consent Parties will attempt in good faith to reach a final agreement

  resolving Plaintiffs’ remaining claims and issues of damages, fees, including attorneys’ fees,

  expenses, and costs, that may have accrued or may accrue, and Plaintiffs reserve the right to seek

  an award of damages, fees, and costs if resolution is not achieved.



                                                      5
 Case1:20-cv-00860-CMH-TCB
Case  1:20-cv-00860-CMH-TCB Document
                             Document37-1
                                      39 Filed
                                          Filed08/28/20
                                                08/27/20 Page
                                                          Page77ofof10
                                                                     10PageID#
                                                                        PageID#487
                                                                                476
                                               CONFIDENTIAL; FOR SETTLEMENT PURPOSES ONLY


         18.      Whereas the Court finds that it has subject matter jurisdiction over the Consent

  Parties and that the Partial Consent Judgment and Decree is fair, adequate, and reasonable, and

  not illegal, a product of collusion, or against the public interest because such agreement

  preserves the constitutional right to vote of Plaintiffs and other Virginia voters while promoting

  public health during a pandemic and does so without harming the integrity of Virginia’s

  elections. The agreement also gives appropriate weight to Defendants’ expertise and public

  interest responsibility in the area of election administration.

         19.      Whereas Plaintiffs made a sufficiently strong showing on the merits of the claim,

  as shown in their complaint and motion for preliminary injunction, to further support the

  fairness, adequacy, and reasonableness of this Partial Consent Judgment and Decree.

  IT IS HEREBY ORDERED, ADJUDGED, AND DECREED FOR THE REASONS

  STATED ABOVE IN PARAGRAPHS 1-18

         1.       That for the November 3, 2020 Election:

               a. Not later than September 18, 2020, Defendants will make available to all

                  localities a tool that will allow print disabled voters to electronically and

                  accessibly receive and mark absentee ballots using screen reader assistive

                  technology (the Ballot Marking Tool). If, despite their best efforts, Defendants are

                  unable to implement the Ballot Marking Tool described herein by September 18,

                  2020, Defendants shall implement it as soon thereafter as practicable but in no

                  event later than September 30, 2020.

               b. Defendants shall issue updated guidance to inform general registrars that if a voter

                  in applying for an absentee ballot, on or after the date of the entry of this consent

                  decree, marks that the voter will require assistance in completing their absentee



                                                    6
 Case1:20-cv-00860-CMH-TCB
Case  1:20-cv-00860-CMH-TCB Document
                             Document37-1
                                      39 Filed
                                          Filed08/28/20
                                                08/27/20 Page
                                                          Page88ofof10
                                                                     10PageID#
                                                                        PageID#488
                                                                                477
                                           CONFIDENTIAL; FOR SETTLEMENT PURPOSES ONLY


              ballot, the general registrar shall contact the voter via mail, phone, or email to

              inquire as to whether the voter has a print disability. If the voter affirms that they

              have a print disability, the general registrar shall make available the Ballot

              Marking Tool and instructions to the voter if the voter so elects. The registrar

              shall also send the voter a ballot return envelope (Envelope B), enclosed in a

              larger envelope (Envelope A). Defendants shall provide instructions to all

              localities that the localities must make the Ballot Marking Tool available to all

              print disabled voters and must not reject ballots from voters with print disabilities

              based on the position of the voter’s signature or address on the ballot return

              envelope or based on the fact that the ballot is printed on regular paper. The

              registrar shall place a tactile marking on Envelope A (e.g., hole punch, a corner

              cut, or a tactile sticker) in order to identify the envelope as Envelope A to the

              voter.

           c. Defendants shall provide instructions with each paper absentee ballot sent to

              voters that, if the voter is print disabled, the voter may contact the general

              registrar to void that paper absentee ballot and vote instead using the Ballot

              Marking Tool.

           d. Defendants shall take reasonable steps to provide information to the public

              regarding the Ballot Marking Tool, including issuing a press release and posting

              information on the Department of Elections website and social media pages

              before September 18 and periodically during the early voting period.

           e. Defendants shall take reasonable steps to provide information to the public

              regarding the fact that, if a voter has a print disability and has already received a



                                                7
Case 1:20-cv-00860-CMH-TCB Document 39 Filed 08/28/20 Page 9 of 10 PageID# 489
 Case1:20-cv-00860-CMH-TCB
Case  1:20-cv-00860-CMH-TCB Document
                             Document37-1
                                      39 Filed
                                          Filed08/28/20
                                                08/27/20 Page
                                                          Page10
                                                               10ofof10
                                                                      10PageID#
                                                                         PageID#490
                                                                                 479
                                       CONFIDENTIAL; FOR SETTLEMENT PURPOSES ONLY


  Dated: August 27, 2020

  AGREED AND CONSENTED TO:
  BY: /s/ Steven M. Traubert                 MARK R. HERRING
  Steven M. Traubert, VSB#41128              Attorney General of Virginia
  Zachary S. Devore, VSB#65401               By: /s/ Carol L. Lewis
  disAbility Law Center of Virginia          CAROL L. LEWIS (VSB #92362)
  1512 Willow Lawn Drive, Suite 100          BLAIRE HAWKINS O’BRIEN (VSB #83961)
  Richmond, VA 23230                         HEATHER HAYS LOCKERMAN (VSB
  Phone: (804) 225-2042                      #65535)
  Fax: (804) 662-7431                        RONALD N. REGNERY (VSB #37453)
  Steven.Traubert@dlcv.org                   Office of the Attorney General
  Zachary.devore@dlcv.org                    202 North Ninth Street
                                             Richmond, Virginia 23219
  Eve L. Hill (pro hac vice)                 804-692-0558 (telephone)
  Abigail Graber (pro hac vice)              804-692-1647 (facsimile)
  Brown Goldstein & Levy                     clewis@oag.state.va.us
  120 E. Baltimore St., Ste. 1700
  Baltimore, MD 21202                        Attorneys for Virginia Department Of Elections,
  (410) 962-1030 (phone)                     Christopher Piper, the Virginia Board Of
  (410) 385-0869 (fax)                       Elections, Robert H. Brink, John O’ Bannon, and
  ehill@browngold.com                        Jamilah D. Lecruise
  agraber@browngold.com

  Steven P. Hollman (pro hac vice)
  Jonathan Wang (pro hac vice)
  SHEPPARD MULLIN RICHTER
         & HAMPTON, LLP
  2099 Pennsylvania Avenue, NW Washington,
  DC 20006-6801
  Phone: (202) 747-1941
  Fax: (202) 747-3912
  shollman@sheppardmullin.com

  Kaitlin Banner (pro hac vice)
  Margaret Hart (pro hac vice)
  WASHINGTON LAWYERS’ COMMITTEE
  FOR CIVIL RIGHTS AND URBAN
  AFFAIRS
  700 14th Street, NW, Suite 400
  Washington, DC 20005
  Phone: (202) 319-1000
  Fax: (202) 319-1010
  kaitlin_banner@washlaw.org
  margaret_hart@washlaw.org


                                             9
